Matter of Steven E. v Angella E. (2020 NY Slip Op 03086)





Matter of Steven E. v Angella E.


2020 NY Slip Op 03086


Decided on May 28, 2020


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 28, 2020

Renwick, J.P., Richter, Manzanet-Daniels, Singh, Moulton, JJ.


11581 V-42316-11/17C

[*1]In re Steven E., Petitioner-Appellant,
vAngella E., Respondent-Respondent.


Steven E., appellant pro se.
Cohen & Gresser, LLP, New York (Harvey B. Silikovitz of counsel), for respondent.
Karen Freeman, Lawyers for Children, Inc., New York (Shirim Nothenberg of counsel), attorney for the child.

Order, Family Court, New York County (J. Machelle Sweeting, J.), entered on or about February 21, 2019, which granted respondent-mother's motion to dismiss the father's petition to modify a custody/visitation order, unanimously affirmed, without costs.
The court properly dismissed the petition seeking modification of the custody/visitation order without a hearing since the father did not credibly allege a material change of circumstances (see Skidelsky v Skidelsky, 279 AD2d 356 [1st Dept 2001]). The court acted within its discretion in finding that the claimed changed circumstances were no different than the circumstances that existed at the time of the original order. Moreover, the father did not demonstrate that providing him with custody of or visitation with the daughter would be in her best interests (see St. Clement v Casale, 29 AD3d 367, 368 [1st Dept 2006]).
The remainder of the father's arguments are unpreserved (Matter of Christian E., 66 AD3d 433 [1st Dept 2009]) and are otherwise unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MAY 28, 2020
CLERK